DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, Species A, directed to the product of figures 1A and 1B, corresponding to claims 1 – 6, 9 and 11, in the reply filed on March 5, 2021 is acknowledged.
Claims 7, 8, 10 and 12 – 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species and Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 5, 2021.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Reverse-Conducting IGBT and Manufacturing Method Thereof.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 6, 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hirabayahsi et al. (US 2017/0069625 A1).
Regarding claim 1, Hirabayashi discloses a semiconductor device (figure 1) having a transistor portion (transistor portion 20, ¶ [0024]) and a diode portion (diode portion 40, ¶ [0024]), the semiconductor device comprising:
a drift region of a first conductivity type provided in a semiconductor substrate (drift region 26/44 of first conductivity type n-type in semiconductor substrate 12, ¶ [0025] and [0033]); 
a first well region of a second conductivity type provided on an upper surface side of the semiconductor substrate (e.g. first well region 24b of second conductivity type p-type in the transistor portion 20, ¶ [0027]);
an anode region of a second conductivity type provided in the diode portion, on the upper surface side of the semiconductor substrate in the diode portion (anode region 42b of second conductivity type p-type on the upper surface side of semiconductor substrate 12 in diode portion 40, ¶ [0034]); and
a first high concentration region of a second conductivity type provided in contact with the first well region between the anode region and the first well region (e.g. as clarified in annotated figure 1 below, first high concentration region 24a of p-type, in the right-most region of transistor portion 20, adjacent to the diode portion 40, seen to be in contact with the first well region 24b, and between the first well region 24b and the anode region 42b, similar to that shown in figure 1B of the current application), and having a higher doping concentration than the anode region (e.g. figures 1 shows the first high concentration region 24a in the right-most region of transistor portion 20 to be denoted as “p+”, while the anode region 42b is denoted as “p-“. It is anticipated or obvious that the first high concentration region has a higher doping concentration than the anode region since it is known in the art that “p+” typically denotes a concentration higher than “p-“).

    PNG
    media_image1.png
    571
    853
    media_image1.png
    Greyscale


Regarding claim 2, Hirabayashi discloses the semiconductor device according to claim 1, wherein the first high concentration region is provided in a mesa portion of the semiconductor substrate sandwiched between trench portions (e.g. as seen in annotated figure 1 above, the interpreted first concentration region 24a is in a mesa portion of the substrate 12 between trench portions comprising elements 32 and 34, ¶ [0032]).

Regarding claim 3, Hirabayashi discloses the semiconductor device according to claim 1, wherein the transistor portion has a base region of the second conductivity type provided on the upper surface side of the semiconductor substrate (e.g. base portion comprising remaining elements 24a of second conductivity type p-type on upper surface of substrate 12 in the transistor portion 20), and the doping concentration of the anode region is lower than the doping concentration of the base region (as anticipated or obvious with respect to figure 1, which shows the anode region to be “p-“ while the base region is “p+”. It is known in the art that “p+” typically denotes a concentration higher than “p-).

Regarding claim 4, Hirabayashi discloses the semiconductor device according to claim 3, wherein the doping concentration of the first high concentration region is same as the doping concentration of the base region (e.g. as anticipated or obvious with respect to figure 1, since the interpreted first high concentration region and the interpreted base region are portions of the same elements 24a). 

Regarding claim 5, Hirabayashi discloses the semiconductor device according to claim 1, further comprising: an interlayer dielectric film provided above the upper surface of the semiconductor substrate (e.g. interlayer dielectric film comprising 36 and 56, ¶ [0032] and [0039]); and an emitter electrode provided above the interlayer dielectric film (e.g. emitter electrode 14, ¶ [0024]), wherein the interlayer dielectric film is provided with one or more contact holes to electrically connect the emitter electrode and the semiconductor substrate (e.g. as seen in figure 1, there are contact holes between the portions of the interlayer dielectric film 36/56 above the trenches that allow electrical connection between the emitter electrode 14 and the substrate 12), and no contact hole is provided at the upper surface of the first high concentration region to electrically connect the emitter electrode and the semiconductor substrate (e.g. as seen in annotated figure 1 above, there is no hole in the upper surface of the first high concentration region 24a. Rather the hole is within the interlayer insulating layer 36/56. This is analogous to figure 1B of the current application).

Regarding claim 6, Hirabayashi discloses the semiconductor device according to claim 1, further comprising: an interlayer dielectric film provided above the upper surface of the semiconductor substrate (e.g. interlayer dielectric film comprising 36 and 56, ¶ [0032] and [0039]); and an emitter electrode provided above the interlayer dielectric film (e.g. emitter electrode 14, ¶ [0024]), wherein the interlayer dielectric film is provided with one or more contact holes to electrically connect the emitter electrode and the semiconductor substrate (e.g. as seen in figure 1, there are contact holes between the portions of the interlayer dielectric film 36/56 above the trenches that allow electrical connection between the emitter electrode 14 and the the one or more contact holes are provided extending in the extending direction of a plurality of trench portions included in the transistor portion (as seen in figure 1), and a space between the anode region and the first high concentration region is located outside the end of the extending direction of the one or more contact holes in the diode portion, in the extending direction in plane view (e.g. as seen in annotated figure 1 above, there is a space between the anode region 42b and the first high concentration region 24a located outside the end of the extending direction of the one or more contact holes in the diode portion 40, in the extending direction in plane view (i.e. looking vertically down on top of the device shown in figure 1)).

Regarding claim 9, Hirabayashi discloses the semiconductor device according to claim 1, wherein the diode portion includes a cathode region provided on a lower surface side of the semiconductor substrate (e.g. cathode region 48 in the diode portion 40, ¶ [0037]), and a space between the anode region and the first high concentration region is located outside the cathode region in the extending direction in plane view of a plurality of trench portions (e.g. as seen in annotated figure 1 above, there is a space between the anode region 42b and the first high concentration region 24a located outside the cathode region 48 in the extending direction in plane view of a plurality of trench portions).

Regarding claim 11, Hirabayashi discloses the semiconductor device according to claim 1, wherein the transistor portion includes a collector region provided on a lower surface side of the semiconductor substrate (e.g. collector region 30 in the transistor portion 20, ¶ [0030]), the diode portion includes a cathode region provided on the lower surface side of the semiconductor substrate (e.g. cathode region 48 in the diode portion 40, ¶ [0037]), and the anode region has an end portion at a same position as a boundary between the cathode region and the collector region in an arrangement direction of a plurality of trench portions included in the transistor portion in plane view (e.g. as seen in annotated figure 1 above, the anode region 42b has an end portion at a same position as a boundary between the cathode region 48 and the collector region 30 in an arrangement direction of a plurality of trench portions included in the transistor portion 20 in plane view).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T HUBER whose telephone number is (571)270-3899.  The examiner can normally be reached on M-F: 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT T HUBER/Primary Examiner, Art Unit 2892                                                                                                                                                                                                        April 6, 2021